DETAILED ACTION 
The present application, filed on 1/30/2020 is being examined under the AIA  first inventor to file provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.

The following is a non-final First Office Action on the Merits in response to Applicant’s submission.         
a.  Claims 1, 4, 8, 11, 15, 18 are amended 

Overall, Claims 1-20 are pending and have been considered below. 


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 8 and Claim 15 and the therefrom dependent claims are directed respectively to a computer implemented method, to computer executable instructions stored on a non-transitory storage medium and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 8, 15) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: creating a user persona for the user based on the user access patterns; accessing the various webpages according to the user access patterns by an automated web crawler simulating the user persona; automatically monitoring one or more communication campaigns promoted to the user persona; apply reinforcement learning to classify the monitored one or more communication campaigns promoted to the user persona; reproducing the user access patterns by the automated web crawler; reproducing user behavior represented by the user access patterns on each of the various webpages; comparing, by the machine learning logic, the monitored one or more communication campaigns promoted to the user persona during the second time period to the monitored user access patterns during the first time period; identifying a degree of impact and a degree of distribution of the one or more communication campaigns; the identified degree of impact and the identified degree of distribution are presented on a user interface of a computing device as an output of the machine learning logic; collecting user feedback of the output of the machine learning logic with respect to an accuracy of the identified degree of impact and the identified degree of distribution; automatically iteratively retrain the advertisement model, by way of the reinforcement learning, using the collected feedback as input; (the claim element “to increase an accuracy of the machine learning logic” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no eligibility weight); classifying the specific types of those of the advertisements into topics; simulating the user persona of which to compare future communication campaigns to, in order to identify future degrees of impact and distributions of the future communication campaigns upon the targeted entity; using future advertisements to simulate an updated user persona of which to compare future communication campaigns, (the claim element “in order to identify future degrees of impact and distributions of the future communication campaigns upon the targeted entity” consists entirely of language disclosing at most a reason to have performed earlier method steps (intended use or field of use), but which imparts neither structure nor functionality to the claimed method, so it is considered but given no eligibility weight)

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting “executing machine learning logic,” “by the machine learning logic,” “executing machine learning logic,” nothing in the claim element precludes the steps from practically being performed in the mind. 
Specifically, “creating a user persona for the user based on the user access patterns” in the context of this claim, encompasses the user using the human website activity to mentally or with pen and paper create a representative summary of a user’s website activity, aka “user persona.” 
Further, “accessing the various webpages according to the user access patterns by an automated web crawler simulating the user persona;” “automatically monitoring one or more communication campaigns promoted to the user persona;” in the context of this claim encompasses the user mentally observing a machine performing the same tasks which the user previously performed manually. 
Furthermore, “apply reinforcement learning to classify the monitored one or more communication campaigns promoted to the user persona;” “reproducing the user access patterns by the automated web crawler; reproducing user behavior represented by the user access patterns on each of the various webpages;” in the context of this claim, encompasses the user mentally observing the machine performing the same tasks over and over again (this is done in order to deepen the learning about the user activity patterns – “repetitio mater studiorum est”). 
Furthermore, “comparing, by the machine learning logic, the monitored one or more communication campaigns promoted to the user persona during the second time period to the monitored user access patterns during the first time period;” “identifying a degree of impact and a degree of distribution of the one or more communication campaigns;” “the identified degree of impact and the identified degree of distribution are presented on a user interface of a computing device as an output of the machine learning logic,” in the context of this claim, encompasses the user mentally or with pen and paper comparing the results of the two methods and making them known in verbally or in writing. 
Finally, “collecting user feedback,” “classifying specific types of advertisements” and “simulating the use persona,” in the context of this claim, encompasses the user mentally or with pen and paper collecting user feedback, sorting the collected information and structuring it in the form of a persona. 
In a nutshell, the application does not necessarily utilizes technology to resolve a business problem, but utilizes technology to do something a human person can do mentally or with pen and paper. It stands to reason that using technology can bring about some advantages, especially in the area of execution speed, but it is not the utilized technology which makes the application eligible (see also Applicant’s arguments in the response from 8/13/2021), as required by 2019 PEG or 2019 Revised PEG. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: monitor user access patterns to various webpages; identify specific types of those of the advertisements accepted and rejected by the user; classify the specific types of those of the advertisements into topics. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the user access patterns; the user persona. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. a processor; a computer-readable storage medium are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: monitor user access patterns to various webpages; identify specific types of those of the advertisements accepted and rejected by the user; classify the specific types of those of the advertisements into topics. 
When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data” “sorting information” i.e. comparing data, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the user access patterns; the user persona. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: a processor; a computer-readable storage medium. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 (which is repeated in Claims 9, 16) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining, as the degree of distribution, a number of times the one or more communication campaigns were delivered. This limitation has already been found as being part of the identified abstract idea in the Step 2A Prong One analysis. 
Dependent Claim 3 (which is repeated in Claims 10, 17) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: monitoring and evaluating the one or more communication campaigns. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 4 (which is repeated in Claims 11, 18) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: extracting one or more topics, sentiments, or a combination thereof. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 6 (which is repeated in Claim 13) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: classifies the one or more communication campaigns; identifying an intent or type of the one or more communication campaigns. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 7 (which is repeated in Claims 14, 20) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: discern the one or more communication campaigns as an advertisement; learn or extract topics, semantics, categories, intent, or a combination thereof of the one or more communication campaigns; identify a degree of polarity of the one or more communication campaigns. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 5 (which are repeated in Claims 12, 19) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these recited claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the user persona. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1, fig2 and [0053]-[0063], including among others: display; external devices; processing unit; i/o interfaces; ram; cache; storage system; network adapter. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the presented claims fully comply with the requirements of 35 U.S.C. § 101 regrading judicial exceptions. 

Examiner respectfully disagrees.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 101.
Applicant submits:  
a. The pending claims are not directed to an abstract idea. 
b. The identified abstract idea is integrated into a practical application.
c. The pending claims amount to significantly more. 

Furthermore, Applicant asserts that the Office has failed to meet its burden to identify the abstract idea and to establish that the identified abstract idea is not integrated into a practical application and that the pending claims do not amount to significantly more. 

Examiner responds – The arguments have been considered in light of Applicants’ amendments to the claims. The arguments ARE NOT PERSUASIVE. Therefore, the rejection is maintained. 

The pending claims, as a whole, are directed to an abstract idea not integrated into a practical application. This is because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). 
In addition, the pending claims do not amount to significantly more than the abstract idea itself.
As such, the pending claims, when considered as a whole, are directed to an abstract idea not integrated into a practical application and not amounting to significantly more.

More specific: 
Applicant submits “Here, the Office is not accurately summarizing the claims and the overly generalized and abstract characterization given by the Office is not an accurate description of the language in independent claims 1, 8, and 15.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
An examiner can describe an abstract idea at different levels of generality without affecting the patent-eligibility analysis. Cf Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240--41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction .... The Board's slight revision of its abstract idea analysis does not impact the patentability analysis."). That is the case here. Regardless of the level of generality used to describe the abstract idea recited in claim 1, the result is the same – claim 1 recites an abstract idea. Cf Accenture Glob. Servs., GmbH v. Guidewire Software, Inc., 728 F.3d 1336, 1344 (Fed. Cir. 2013) ("Although not as broad as the district court's abstract idea of organizing data, it is nonetheless an abstract concept.").  

Applicant submits “The court in Enfish stressed that the claims at issue in that case were directed towards a specific method for managing data, not just an idea of "storing, organizing, and retrieving memory in a logical table" as determined by the lower court. Id.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
It is not proper practice to go and find a single Court decision and use the general arguments from that decision to determine eligibility of a particular claimed invention, unless the particular claimed invention uniquely matches (i.e. a case that involves identical or similar facts or similar legal issues) the subject matter of the claimed invention in the Court decision, which in the instant situation it does not.   

Applicant submits “Here, the Office has merely provided a recitation of each element in the claim, disconnects the functionality from functionality that must be performed using a computer, and has concluded that "the application does not necessarily utilize technology to resolve a business problem, but utilizes technology to do something a human person can do mentally or with pen and paper".” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, considering each claim element is one of the requirements for the patent eligibility analysis under 35 USC 101 (see 2019 PEG, 2019 Revised PEG, MPEP2106.04, MPEP 2106.05).   
Second, the eligibility analysis in the instant Office Action does not disconnect the functionality “from functionality that must be performed using a computer,” because each end every claim element is considered both individually and as a whole, as a combination. It is the latter aspect which considers the “functionality that must be performed using a computer.” 

Applicant submits “This type of overly-broad characterization is used to select these 'key phrases' within the claims while disjointing the functionality actually being performed in the claims.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
See response immediately above.   

Applicant submits “In other words, this characterization disregards those steps which must be performed using a computer.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Examiner cannot comprehend which are the steps which must be performed by a computer. The eligibility analysis in the instant Office Action has determined at Step 2A Prong One that the selected steps can be performed by the human mind and that the additional steps (i.e. the remaining steps) represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims,” regardless if they can be executed or not by a human mind (see 2019 PEG, 2019 Revised PEG, MPEP2106.04, MPEP 2106.05). 

Applicant submits “For example, it is unclear how a person, in a plain interpretation of the language, "executes machine learning logic to train an advertisement model" using examples from a database in their mind. Further, it is unclear how that person collects user feedback to re-train the model (on the computer), to improve its accuracy in generating predictions, under the plain meaning of these terms in the art (i.e., one of ordinary skill in the art understands "executing machine learning logic" as using a computer to execute machine learning code to generate predictions)..” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Based on the claim language and in view of the application specification, Examiner concludes that the claims of the instant application are not directed to a machine learning, but only invoke machine learning as a tool for evaluating the effectiveness and impact of intelligent advertising campaigns. This understanding is reinforced by the language of the claims in view of the specification, as well as by the application title: “Intelligent Advertising Campaign effectiveness and Impact Evaluation.” (see 2019 Revised PEG)

Applicant submits “Applicants submit the functionality of training an advertisement model using examples from a database, and creating a feedback loop to automatically re-train the model to enhance its accuracy and performance, in combination with all other functionality stated in the claims, constitutes at least 'significantly more' than the exception.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. (Note: the “significantly more” analysis is performed at Step 2B – see 2019 PEG, 2019 Revised PEG, MPEP2106.04, MPEP 2106.05)
The eligibility analysis in the instant Office Action concludes at Step 2B:   
When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

Applicant submits “In other words, under prong 2, independent claims 1, 8, and 15, taken as a whole, improve the functioning of the computer itself because the claims recite a process by which the machine learning logic iteratively improves itself by re-training the model according to user feedback (i.e., via reinforcement learning).” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Applicant argues that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology field. The claims appear directed to an improvement to evaluating intelligent advertisement machines. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to dynamically evaluating intelligent advertisement machines (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to discuss or suggest an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art engines for evaluating intelligent advertisement machines, as claimed by Applicant. In spite of disclosing some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art engines for evaluating intelligent advertisement machines. The original disclosure therefore does not disclose, suggest, imply or allude to that the particular engine structures for evaluating intelligent advertisement machines being claimed are an improvement over prior art systems. The fact that the disclosure failed to identify a business problem and the fact that the original disclosure fails to disclose, suggest, imply or allude to how or why the claimed arrangement of system elements enables an improvement, suggests that the claimed invention is not directed to this improvement. Instead, it appears Applicant has attempted to identify, after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit that the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).

Applicant submits “As aforementioned, however, Applicants respectfully contend that it is inherent that the functionality claimed in independent claims 1, 8, and 15 improve the functioning of the computer under these standards, and that it would be apparent to one of ordinary skill in the art.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Base on the claim language in view of the application specification, the claims of the instant application are directed to evaluating intelligent advertisement machines, using (i.e. invoking) machine learning as a tool. As such, the improvements are expected in the area of “evaluating intelligent advertisement machines,” rather than in the area of machine learning. 

Applicant submits “One skilled in the art would recognize such, and therefore the claims are at least integrated into a practical application because they describe a process by which the performance of the computer is increased.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
See response immediately above.   

Applicant submits “For example, paragraphs 0015-19 of the specification teach that, in the field of a communication market consisting of advertising campaigns (including health and social care), agencies are currently only able to reasonably manually perform expensive polls that cover a small number of users. This fails to indicate the reach of communication through advertisements, inclusive of health and social care notices. The specification thus teaches that, by creating simulated user personas for a large number of users through machine learning, this reach can more accurately be identified and implemented.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
First, paragraphs {0015]-[0019] generally describe the objective’s set forth for the instant application. The paragraphs do not describe problems/issues faced by the market and how the instant application will solve the faced problems/issues.  
Second, identifying something “more accurately,” without providing a measure for the accuracy, cannot be considered proof of improvement:
The 2019 Revised PEG (the October update) states on pages 12-13: 
An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology .... In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art .... Second, if the specification sets forth an improvement in technology. the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. (Emphasis added)
That is, the claimed invention may integrate the judicial exception into a practical application by demonstrating that it improves the relevant existing technology although it may not be an improvement over well-understood, routine, conventional activity. (Emphasis added)

Applicant submits “Thus, an improvement is taught over previous systems, further providing weight to integrating the present invention into a practical application.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
See response immediately above.   


It becomes self-evident that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. Therefore, the rejection under 35 U.S.C. § 101 is maintained. 


Examiner has reviewed and considered all of Applicant’s remarks. The rejection is maintained, necessitated by the fact that the rejection of the claims under 35 USC § 101 has not been overcome. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622